DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 12/03/2020. Claim 1 is amended. Claims 1-8 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 12/03/2020, have been fully considered but they are not persuasive.   
Regarding arguments on page 7, the applicant states “As such, Prom does not disclose or suggest, “a distal end of the occluder body is connected to one end of the distal control cable by means of a distal threaded bushings wherein a terminal of the distal control cable is ended within the distal threaded bushing” as currently amended in claim 1". The examiner disagrees with the applicant because Figure 4A of Prom clearly shows a terminal of the distal control cable 24 being ended within the distal threaded bushing 28. Even if the terminal of the distal control cable of Prom is flush with the distal end of the distal threaded bushing as shown in Figure 4A, it is still within the distal threaded bushing. The examiner wants to note that the distal control cable can be moved proximally by unscrewing it which would move the terminal of the distal control 
Regarding arguments on page 8, the applicant states “As such, Prom cannot render the present application unpatentable as it fails to disclose or suggest “the occluder body enters a semi-release state after being pushed out of the outer sheath so that a position of the occluder body within the atrial appendage can be adjusted; and a diameter of the occluder body is varied by pushing or pulling the distal control cable, to enable the occluder body to be completely released at an intended occlusion position,” as presented in claim 1". The examiner disagrees with the applicant because since the device of Prom is made out of a shape memory alloy being Nitinol as disclosed in Paragraph 0051, then this would result in the external shape of Prom’s device to be fully capable in entering a semi-release state after being pushed out of the outer sheath so that a position of the occluder body within the atrial appendage can be adjusted; and a diameter of the occluder body is varied by pushing or pulling the distal control cable, to enable the occluder body to be completely released at an intended occlusion position. The examiner wants to note that Prom discloses all of the structure elements in the same arrangement as claimed which would meet the function above and also, the examiner wants to note that the outer sheath is not positively recited in the claim and is only functionally recited since claim 1 is only directed towards the atrial appendage occluder and not a system. Therefore, the rejection is proper.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation "a distal control cable" in line 2. It is not clear to the examiner if the distal control cable in line 2 is the same as the distal cable previously recited in the same line or if it’s different. For examination purposes, the distal control cable in line 2 will be the same as the distal cable previously recited in claim 1.
Regarding claim 1, it recites the limitation "a semi-release state" in line 13. It is not clear to the examiner if the semi-release state in line 13 is the same as the semi-release state previously recited in line 1 or if it’s different. For examination purposes, the semi-release state in line 13 will be the same as the semi-release state previously recited in line 1.
Claims 2-8 are rejected due to being dependent from a rejected claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prom (US Pub No. 2014/0257361).
Regarding claim 1, Prom discloses (Figures 1-4B) an occluder fully capable in being used in an atrial appendage and also, capable of entering a semi-release state by pushing a distal cable, comprising an occluder body (Proximal lobe 12), a distal control cable (24) and a proximal control cable (26), and wherein, a distal end of the occluder body is connected to one end of the distal control cable by means of a distal threaded bushing (Figure 4A) (28) (Paragraphs 0056-0058), wherein a terminal of the distal control cable (24) is ended within the distal threaded bushing (28) (clearly shown in Figure 4A) [Even if the terminal of the distal control cable 24 of Prom is flush with the distal end of the distal threaded bushing 28 as shown in Figure 4A, it is still within the distal threaded bushing. The examiner wants to note that the distal control cable 24 can be moved proximally by unscrewing it which would move the terminal of the distal control cable within the intermediate portion of the distal threaded bushing similar to the applicant’s invention therefore meeting the claim limitation], and a proximal end of the occluder body is connected to one end of the proximal control cable by means of a proximal threaded bushing (Figure 4B) (20) (Paragraph 0059); the proximal control cable (26) is in a shape of a hollow column (Figure 4B) (Paragraph 0059), and the other end of the distal control cable is capable of sequentially passing through the proximal threaded bushing and the proximal control cable (clearly shown in Figures 1-2) (Paragraph 0059); and the occluder body is in a clearly shown in Figures 1-4) (Paragraph 0052), and has an external shape preconfigured to match a structure of an atrial appendage after being completely released [Since the device of Prom is made out of a shape memory alloy being Nitinol as disclosed in Paragraph 0051, then this would result in the external shape of Prom’s device to be fully capable in being preconfigured to match a structure of an atrial appendage after being completely released], and the occluder body is in a shape of a strip and disposed in an outer sheath (30) before being released (clearly shown in Figure 29) (Paragraph 0054), and the occluder body enters a semi-release state after being pushed out of the outer sheath so that a position of the occluder body within the atrial appendage can be adjusted [Fully capable in doing this since the device of Prom is made out of a shape memory alloy being Nitinol as disclosed in Paragraph 0051]; and a diameter of the occluder body is varied by pushing or pulling the distal control cable, to enable the occluder body to be completely released at an intended occlusion position (Paragraphs 0056-0058) [Fully capable in doing this since the device of Prom is made out of a shape memory alloy being Nitinol as disclosed in Paragraph 0051 and also, discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 2, wherein an outer diameter of the distal control cable is smaller than inner diameters of the proximal threaded bushing and the proximal control cable (clearly shown in Figures 1-2) (Paragraph 0059).
Regarding claim 3, wherein the distal threaded bushing and the proximal threaded bushing are nuts (clearly shown in Figures 4A-4B).
Paragraphs 0051-0052).
Regarding claim 5, wherein the occluder body is woven by multiple layers of nickel-titanium wire woven mesh (Paragraphs 0049 and 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prom (US Pub No. 2014/0257361) as applied to claim 1 above, and further in view of Li (US Pub No. 2016/0100844).
	Regarding claims 6-7, Prom discloses all of the elements of claim 1 above including the occluder body is woven by a single layer of nickel-titanium wire woven mesh (Paragraphs 0049 and 0051-0052) but fails to disclose a thin film is provided inside the mesh by stitching wherein the thin film is a PET or ePTFE film.  
Li, in the same field of endeavor, teaches (Figure 6) a left atrial appendage occluder (100) that includes a thin film being provided inside the mesh by stitching wherein the thin film is a PET film (Paragraph 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Prom to have included a thin film being provided inside the Li, Paragraph 0067).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prom (US Pub No. 2014/0257361) as applied to claim 1 above.
	Regarding claim 8, Prom discloses all of the elements of claim 1 above including the distal threaded bushing (28) being connected to the occluder body by welding (Paragraph 0056) but fails to disclose the proximal threaded bushing (20) being connected to the occluder body by welding.  
	Since Prom already discloses the distal threaded busing (28) being connected to the occluder body by welding (Paragraph 0056) then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal threaded bushing to also be connected to the occluder body by welding, in order to better secure the proximal threaded bushing to the occluder body so that it can successfully operate.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/           Examiner, Art Unit 3771